Citation Nr: 0738592	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-13 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of 
circumcision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1978.  He also served on active duty from November 
1980 to September 1982, but was discharged under dishonorable 
conditions for VA purposes.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that rating decision the RO determined 
that new and material evidence had not been presented to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss.  In that same rating decision 
the RO denied service connection for residuals of 
circumcision.  

This matter was previously before the Board in November 2004 
at which time the claim was remanded pursuant to the 
veteran's request that he be scheduled for a hearing at the 
RO before a Decision Review Officer (DRO).  The record shows 
that the veteran was scheduled for a hearing in April 2005 as 
he requested, but that the DRO cancelled the hearing in March 
2005 after reviewing the veteran's appeal and determining 
that additional development was warranted.  According to the 
March 2005 DRO Conference Report, the veteran and his 
representative were in agreement with canceling the hearing 
and proceeding with additional medical development, i.e., VA 
examinations.  


FINDINGS OF FACT

1.  In an August 1993 rating decision, the RO denied the 
veteran's initial claim for service connection for hearing 
loss; the veteran was notified thereof by letter dated later 
that month, which included his appellate rights, but he did 
not appeal this decision and it is final.

2.  The evidence received since the August 1993 adverse 
decision, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the hearing loss claim, or 
raises a reasonable possibility of substantiating the claim.

3.  The veteran does not have hearing loss as defined by VA.

4.  The veteran's erectile dysfunction is not attributable to 
service.


CONCLUSIONS OF LAW

1.  The August 1993 RO decision that denied the veteran's 
application to reopen a claim of entitlement to service 
connection for hearing loss is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been submitted to reopen 
the claim of service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West Supp. 2007); 38 C.F.R. § 3.156(a) 
(2007).

3.  The veteran does not have bilateral hearing loss that is 
the result of disease or injury incurred in or aggravated 
during recognized active military service nor may it be 
presumed to be.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

4.  The veteran's erectile dysfunction was not incurred in or 
aggravated by recognized active military service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  The Board points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
38 U.S.C.A. § 5103A(f).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
this case, the RO furnished VCAA notice to the veteran 
regarding the issues of service connection for bilateral 
hearing loss and residuals of circumcision in August 2003. As 
this letter was prior to the January 2004 rating decision on 
appeal, the express requirements set out by the Court in 
Pelegrini have been satisfied.

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, the 
Board finds that, in view of the Board's favorable 
disposition of such claim, the VCAA and its implementing 
regulations do not prevent the Board from rendering a 
decision as to that issue.

With respect to the underlying issue of service connection 
for bilateral hearing loss as well as residuals of 
circumcision, VA has fulfilled its duty to notify the 
appellant in this case.  In the August 2003 letter, the RO 
informed the appellant of the evidence needed to substantiate 
these claims, and which party was responsible for obtaining 
the evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board also notes that the August 2003 letter 
implicitly notified the claimant of the need to submit any 
pertinent evidence in his possession.  In this regard, the 
claimant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the claimant must also 
furnish any pertinent evidence that he may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  In regard to the service connection 
claims, the Board finds that the veteran is not prejudiced by 
a decision at this time since the claims are being denied.  
Therefore, any notice defect, to include the degree of 
disability or an effective date, is harmless error since no 
disability rating or effective date will be assigned.

The Board also finds that all necessary assistance has been 
provided to the appellant with respect to the claims for 
service connection on appeal.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate these claims, including 
requesting information from the appellant regarding pertinent 
medical treatment he may have received, and affording him VA 
examinations during the appeal period.  The appellant was 
also provided with the opportunity to attend a local hearing 
at the RO as he requested, but he later agreed to cancel the 
hearing in lieu of further development.  The appellant has 
not indicated that any additional pertinent evidence exists, 
and there is no indication that any such evidence exists with 
respect to this service connection claim.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims on appeal and that adjudication of the claims at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.

II.  Analysis

A.  New and Material Evidence

The RO originally denied the veteran's claim for service 
connection for hearing loss in August 1993.  The veteran was 
notified thereof by letter dated later that month, including 
his appellate rights.  The veteran did not initiate an appeal 
of this decision by filing a notice of disagreement, and this 
decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.1103.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  Under pertinent law and VA regulations, VA may reopen 
and review a claim that has been previously denied if new and 
material evidence is received since the last final decision.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. West, 12 
Vet. App. 22 (1998).

Although the RO appears to have considered the issue of 
service connection for hearing loss on a direct basis in a 
July 2005 supplemental statement of the case without regard 
to the issue of finality, the Board is not bound by this 
determination and must nevertheless consider whether new and 
material evidence has been submitted.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant in this case filed an application to reopen 
a claim for service connection for hearing loss in June 2003, 
the revised version of § 3.156 is applicable in this appeal.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

The evidence on file at the time of the August 1993 adverse 
decision included the veteran's service medical records 
showing no complaints or problems with his hearing during 
active duty service from December 1975 to December 1978.  
These records include the veteran's November 1978 separation 
examination report showing normal hearing acuity of 0, 10, 5, 
10, 20 and 5 decibels in the right ear and 0, 0, 0, 0, 0, and 
0 decibels in the left ear at puretone threshold levels of 
500, 1000, 2000, 3000, 4000 and 5000 hertz, respectively.  It 
also includes the veteran's assertion that his hearing loss 
began in service in 1977.  The evidence did not include any 
postservice evidence of hearing loss.  

Evidence presented after August 1993 included the veteran's 
assertion that his hearing loss is a result of noise exposure 
in service.  Specifically, the veteran asserted that he was 
exposed to noise in service due to working around helicopters 
and trucks and in the motor pool.  In addition, the veteran 
stated in April 2004 that he was wearing hearing aids and he 
submitted private audiological results in graph form dated in 
March 2004.

The Board finds that the evidence submitted after the August 
2004 final adverse decision as outlined above is new, in that 
it has not been previously considered by agency decision 
makers, and is not cumulative or duplicative of evidence 
previously considered.  The Board further finds that some of 
the new evidence must be considered both new and material as 
it relates to the essential elements for service connection 
for hearing loss not previously considered, i.e., the 
assertion that the veteran's hearing loss developed after 
service, but was due to noise exposure in service (as opposed 
to the initial claim that that the hearing loss developed in 
service), in addition to the veteran's assertion that he was 
presently wearing hearing aids.  The veteran also presented 
private audiological findings to support his claim, although 
these findings are in graph form.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (the Board may not interpret graphical 
representations of audiometric data.)  38 C.F.R. § 3.304(f); 
M21-1, Part III, 5.14(c)(8),(9).  This evidence, when 
considered with evidence previously of record, bears 
substantially upon the specific matters under consideration 
in that it provides some evidence of a present loss due to 
factors in service.  In light of this evidence and resolving 
any reasonable doubt as to the materiality of the evidence in 
the veteran's favor, the Board finds that the record contains 
new and material evidence to reopen the claim for service 
connection for hearing loss.  See 38 U.S.C.A. §§ 5107, 5108; 
38 C.F.R. § 3.156.  Thus, the claim is reopened.

Bernard Considerations

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the appellant in developing the facts necessary for 
the claim has been satisfied.  See 38 U.S.C.A. § 5103A (West 
2002); Elkins v. West, 12 Vet. App. 209 (1999).

With respect to this case, the appellant has had ample 
opportunity to present his case to the RO on a direct service 
connection basis and has been given the pertinent laws and 
regulations with respect to claims for service connection, 
including in the August 2003 VCAA letter.  Thus, there is no 
risk of prejudice to the veteran in adjudicating the merits 
of this claim without first directing or accomplishing any 
additional notification and/or development action.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Service Connection

Pertinent Law and Regulations

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as sensorineural hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

Hearing Loss

As noted above, under 38 C.F.R. § 3.385, for the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies of 
500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

In this case, there is no evidence showing that the veteran 
has met VA's definition of hearing impairment either in 
service or postservice.  His service medical records are 
devoid of complaints or treatment for hearing problems and 
include the veteran's November 1978 separation examination 
report showing normal hearing acuity of 0, 10, 5, 10, 20 and 
5 decibels in the right ear and 0, 0, 0, 0, 0, and 0 decibels 
in the left ear at puretone threshold levels of 500, 1000, 
2000, 3000, 4000 and 5000 hertz, respectively.  

In addition, the postservice medical evidence does not show 
that the veteran presently has a hearing loss that falls 
within VA's definition of hearing impairment.  In this 
regard, results of a VA audiological examination performed in 
June 2005 revealed hearing acuity levels of 25, 25, 15, 15, 
and 20 decibels in the right ear and 0, 0, 0, 10, and 20 
decibels in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz respectively.  These findings simply do not meet VA's 
regulatory provisions for hearing impairment under 38 C.F.R. 
§ 3.385.  Moreover, the VA examiner in June 2005 stated that 
audiological examination completed at that time revealed 
normal hearing (250-8000 Hertz) bilaterally.  

While private audiologic records in March 2004 indeed show 
that the veteran was recommended for a hearing aid evaluation 
during audiometric testing , the audiometric results are in 
graph form and may not be interpreted by the Board for 
purposes of determining whether the results satisfy the 
criteria for hearing impairment under 38 C.F.R. § 3.385.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  

Accordingly, the only evidence of the veteran presently 
having a hearing loss disability related to service is the 
veteran's assertions to this affect.  While the veteran may 
make assertions regarding symptoms he perceives to be 
manifestations of disability, the question of whether he has 
a present hearing loss impairment (as defined by VA 
regulation) related to service, is one that requires skill in 
diagnosis, and questions involving diagnostic skills must be 
made by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In sum, the veteran has not presented any credible medical 
evidence to support his assertions of a present hearing loss 
disability related to service and, in fact, the only credible 
medical evidence in this regard is the June 2005 VA 
audiological examination report which militates against the 
claim. 

Under these circumstances, the claim for service connection 
for bilateral hearing loss must be denied.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the- doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b).

Residuals of Circumcision

Facts

The veteran's service medical records show that he was seen 
in September 1976 with complaints of a painful penis with 
intercourse and requested an evaluation for a circumcision.  
In September 1978, the veteran underwent a standard 
circumcision for phimosis and was put on restricted duty for 
three weeks.  His November 1978 separation examination report 
shows no defects, and includes a normal clinical evaluation 
of the genitourinary system.  A November 1978 Report of 
Medical History states that the veteran was in good health 
and not on any medication.  

The veteran's reenlistment examination report, dated in 
September 1980, which pertains to a period of service for 
which he received a dishonorable discharge for VA purposes, 
shows that he had a history of syphilis that was inactive and 
not considered disqualifying.

On file is a private lab test report dated in March 2001 that 
contains a handwritten notation that the veteran had been 
treated for sexual dysfunction on various occasions from 
March 2001 to May 2003 and was given Viagra.

Private medical records from R. Balon, M.D., show that the 
veteran was seen in September 2003 regarding his concern over 
difficulties reaching an erection.  He was found to have 
erectile dysfunction of unknown etiology.

During a VA genitourinary examination in May 2005, the 
veteran reported that he had had a deformity of the penis 
(curvature at the terminal part of the penis) during erection 
ever since his circumcision in service.  He denied any 
obvious deformities of the penis in between erections.  He 
also reported a history of painful erection.  The examiner 
noted that he had been unable to find any documentation of a 
penis deformity in the veteran's service medical records from 
1980 to 1982.  The veteran said he has been seeing a 
urologist for the past four or five years mainly for 
sterility.  He denied undergoing surgical urological 
procedures or treatment.  On examination there was no obvious 
penile deformity, scarring or fibrous tissue.  There were 
also no tender points or swelling and both testes were 
normally felt.  

The examiner diagnosed the veteran as having status post 
circumcision surgery in September 1978 with intermittent 
penile deformity during erection since surgery by history.  
He noted that current examination revealed no obvious 
deformities of the phallus.  He opined that the veteran's 
penile deformity during erection (by history) was "not at 
least as likely as not related to circumcision or other 
events from the service."  

Discussion

Other than the veteran's claim that he presently has 
residuals of a circumcision, he has provided no evidence to 
support this claim.  Put another way, while there is no 
disputing that the veteran presently has erectile dysfunction 
for which he first sought treatment many years after service, 
in 2001, there is no evidence relating such disability to 
service, to include the inservice circumcision performed in 
September 1978.  Rather, the veteran's service medical 
records show that he underwent a standard circumcision with 
no documented complications.  His November 1978 separation 
examination report shows a normal clinical evaluation of the 
genitourinary system and a November 1978 Report of Medical 
History states that the veteran was in good health.  

The only medical nexus opinion evidence on file is the May 
2005 VA genitourinary examiner's opinion that the veteran's 
"penile deformity during erection (by history) was not at 
least as likely as not related to circumcision or other 
events from the service."  He based his opinion on his 
review of the veteran's claims file and on examination 
findings. 

The Board in no way disputes the veteran's sincere belief 
that his erectile dysfunction is related to service.  
However, his opinion as to a diagnosis and the etiology 
thereof, without a supportive opinion from a physician, does 
not constitute the requisite medical evidence necessary to 
establish service connection.  This is because the veteran is 
a layman and without medical training or expertise, he is not 
competent to render an opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

The Board also emphasizes that a claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
this case, there simply is no competent medical evidence that 
supports the appellant's assertions as to a nexus between his 
active military service and his current erectile dysfunction, 
and the only medical evidence on this point weighs against 
the claim.

Under these circumstances, the Board finds that the claim for 
service connection for residuals of a circumcision must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for bilateral hearing loss.  To 
this extent, the appeal is allowed.

Service connection for bilateral hearing loss is denied.

Service connection for residuals of a circumcision is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


